DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    300
    616
    media_image1.png
    Greyscale

Claim Interpretation
Issues relating to the term “water” in the phrase “water distributor” is read as being directed to an intended use of the distributor of the material that the water distributor act upon (i.e. water).  The term water is not a structural limitation of the distributor but merely a type of (liquid fluid) material that the device may be used cooperate with in a functional operation of the distributor device. It is noted that the recitation of water is read as usage with any fluid or liquid and not necessarily (pure H20 in a liquid state).
The recitation in claim 4 is narrative to the manner of assembly, “shaft is fixed on the ball head through a welding manner, through threads, or through a one-time turning processing;” is directed to a method of assembly and making and does not structurally distinguishes the ball head that is fixed on the shaft.

An annotated copy of the drawing figures with nomenclature used in the specification is reproduced for reference of claim terminology.

    PNG
    media_image2.png
    799
    644
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 appears to state a method step in the clause  “a length of each stirring pipe, an inclination angle between each water distribution pipe and the horizontal plane, and a water discharging direction of each water distribution pipe are manipulated to achieve stirring effects.  “. The claim fails to distinctly claim a point out any further additional structural elements of the stirring pipe, distribution pipe.  Absent any clear claim to an additional element, the mere fact that during operation there is a simple rotation of the stirring pipe, water distribution pipe about the rotation axis to cause a stir mixing effect, this is read as structurally satisfying the structure of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON 2592904 in view of MACKAY et al (US 5061080) and LARSEN et al (US 9700857).

    PNG
    media_image3.png
    648
    662
    media_image3.png
    Greyscale
The JACKSON reference shows regarding at least claim 1,
 Claim 1. A bearingless hydraulic rotary stirring water distributor comprising:

a rotary inlet pipe (C, 20 fig 1, fig 3, fig 4),  

two stirring pipes (29, 29 in fig 1, fig 2, fig 4),  
“water” distribution pipes (27, 27 in figs 1 and fig 2), 
	a ball head shaft (41, fig 4), 
	a fixed inlet pipe (D 50, 60 in fig 1 and fig 3) , 
	a 
	seal rings (63, 64, fig 3) , 

    PNG
    media_image4.png
    773
    780
    media_image4.png
    Greyscale

 wherein: 
		the stirring “water” distributor is vertically mounted;
		the fixed inlet pipe is vertically arranged  around outside of the rotary inlet pipe and (i.e. connected via a female fixed pipe fitting arrangement inside to a male rotary pipe fitting);
		 the fixed inlet pipe and the rotary inlet pipe are mechanically sealed through the seal rings (63 and 64) there between; 


    PNG
    media_image5.png
    697
    850
    media_image5.png
    Greyscale

		the rotary inlet pipe is a vertically mounted pipe; 
		the rotary inlet pipe is vertically mounted in acylindrical groove of the support seat through the ball head shaft mounted at one end of the rotary inlet pipe; 
		the rotary inlet pipe rotatably runs around the fixed inlet pipe under the support of the bowl seat; 
		the two stirring pipes are mounted horizontally on two sides of a lower part of the rotary inlet pipe; 
		the two stirring pipes are symmetric over an axial line of the rotary inlet pipe;   
		one end of each stirring pipe is vertically communicated with the rotary inlet pipe, and
		
the two ends the two stirring pipes with at least one water distribution pipe located on the same horizontal plane, and have opposite water discharging directions.  

The Jackson reference discloses all of the recited and claimed subject matter as identified above however differs in that it is silent as to:
A difference to the manner of the male/female connection arrangement configuration between the fixed inlet pipe and the rotary inlet pipe being so that “[the fixed pipe being] inserted into the rotary inlet pipe”. In other words, the fixed pipe is reversed as  a male connector instead of the female connection arrangement of pipe of JACKSON, 
A difference to the stirring pipe end portion configuration whereby the free end of the stirring pipe is closed by a stop plate;	
A difference to the shape of the support seat being shaped as a bowl having semispherical groove.

Regarding the issues of a) and b), the prior art to MacKay (et al, US 5061080) teaches that a rotary stirrer with fluid induced stirring rotation may be provided by an inner fixed pipe (20, 18 in fig 2-3) which is attached to an outer rotary pipe (32, 12, 56 seen if figs 2-3).  Additionally two horizontally plane-oriented stirring pipes are opposite 180 degrees from one another and 2, 24 in fig 1, see markup herein) with corresponding distribution pipes (22, 24 in fig 1) are oriented opposite directions so may be provided to cause an effective stir rotation and an end plate stop at 28, 26 is provided at the end of each two stirring pipe.  It is noted that upper seal 61 and lower seal 61 are provided between the fixed and 
    PNG
    media_image6.png
    545
    278
    media_image6.png
    Greyscale
rotary pipe (see annotated figures 2-3).   Regarding issue (a), the Mackay reference teaches to one of ordinary skill in the art of rotating stirrer pipes to fixed supply inlet pipes to an alternate manner to attach the pipes in a reversal of the male to female pipeline connection assemblies. Accordingly it would have been obvious to modify the male to female connection arrangement to the configuation as taught by Mackay so that the assembly may be more effectively attached together, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In this case the male and female configuration is reversed.
Regarding the issue (b), the Mackey reference teaches in to the art of rotary feed pipes for feeding parallel distribution pipes (22, 24) may have an 

    PNG
    media_image7.png
    1053
    774
    media_image7.png
    Greyscale

Regarding the issue ( c ), a search of the prior art of bottom supported rotating agitator assemblies has found a teaching by the LARSEN (et al) reference. LARSEN teaches to one of ordinary skill in the art that within a bottom wall (26, fig 4) of a mixing vessel (28) there can be an agitator shaft (64, fig 3) that is being supported at its bottom via a semi-spherical shaped ball grove seat (see cross section shaped inside 130 and 122 at 134 and tip of 150 at 153 in figs. 3-4) which is to support and hold the bottom of the rotary agitator 70 upon the bottom of the vessel (18, 34, 26 of fig 4).  In view of the showing and teachings by LARSEN, it would have been obvious to one of ordinary skill in the art of bottom supported agitators to modify JACKSON bottom support seat and agitator shaft end to  complementary semi-spherical shapes so that the support may be more easily brought together when the agitator is assembled and supported at the bottom.



    PNG
    media_image8.png
    816
    562
    media_image8.png
    Greyscale


As to claim 2/1,  note that an axial line of the fixed inlet pipe and the axial line of the rotary inlet pipe coincide; and a gap between the fixed inlet pipe and the rotary inlet pipe is sealed by the seal rings (see JACKSON 63, 64, and/or MACKAY elements 61).  

As to claim 3/1, wherein the “water” distribution pipes are perpendicular to the stirring pipes, see the orientation of MACKAY pipes 22 and 24 in fig 1)

As to claim 4/1 , note wherein: the ball head shaft is composed of a circular shaft and a ball head (see shape of MacKay fig 4 element end 150 near 134); 
	Regarding issues to a manner of making the circular shaft is being fixed on the ball head through a welding manner, through threads, or through a one-time turning processing; or the manner of making where	an outer diameter of the circular shaft and an inner diameter of the rotary inlet pipe are in an interference fit, these are known alternate techniques of assembling or construction elements together and absent any evidence of unexpected result would have been obvious to one of ordinary skill in the art to use known assembly methods such as interference fit, welding, threading, material machine turning construction.
	Also further note that the end of the agitator shaft as seen in MACKAY the outer diameter of the ball head end is smaller than an inner diameter of the semispherical groove of the bowl seat (130, 134 since the ball head end is meant to be inside the seat).  

As to claim 5/1 , note that the modified JACKSON device is structurally capable so that the rotary inlet pipe, the stirring pipes and the water distribution pipes are in communication with each other; and water is fed into the rotary inlet pipe through the fixed inlet pipe and then discharged 

As to claim 6/1, note that each stirring pipe has more than one water distribution pipe (see MACKAY 22, 22, and 24, 24 in fig 1).  

As to claim 7/1, regarding the degree of the mounting vertical inclination angle between the axial line of the rotary inlet pipe and the axial line of the ball head shaft being is smaller than 3 degrees, such a modification of the modified JACKSON in view of MACKAY would have been an obvious working of acceptable alignment ranges since absent any evidence of criticality, such a change would have involved a mere optimization of allowable construction variances the shown inclination angles of the prior art. it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 8/1, see JACKSON when modified by MACKAY would have the axial line of the fixed inlet pipe, the axial line of the rotary inlet pipe, and a center line of the semispherical groove of the bowl seat coincide of the modification when combined with MACKAY.  

As to claim 9/1, note that when in operation, the modified JACKSON device has  a length of each stirring pipe, an inclination angle between each water distribution pipe and the horizontal plane, and a water discharging direction of each water distribution pipe are manipulated to achieve stirring effects due to the fact that all of these elements rotate around its operational axis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose rotation agitators with a pipeline and agitators with a bottom support.
The following reproduced references are especially highlighted as prior art showings of relevant features of the disclosed invention.

    PNG
    media_image9.png
    662
    737
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    894
    657
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    894
    630
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    866
    552
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    817
    567
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    662
    737
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    822
    571
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    911
    739
    media_image16.png
    Greyscale
  
    PNG
    media_image17.png
    914
    665
    media_image17.png
    Greyscale
 

    PNG
    media_image18.png
    952
    1085
    media_image18.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774